[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Libretti, Slip Opinion No. 2015-Ohio-4338.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2015-OHIO-4338
                           IN RE APPLICATION OF LIBRETTI.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as In re Application of Libretti, Slip Opinion No.
                                    2015-Ohio-4338.]
Attorneys at law—Application to register as a candidate for admission to the
        practice of law—Failure to prove character, fitness, and moral
        qualifications to practice law—Conviction of a felony—Failure to provide
        complete and accurate information about applicant’s past—False
        statements, including omissions—Acts involving dishonesty, fraud, deceit,
        or misrepresentation—Violation of a court order—Applicant’s honesty and
        integrity intrinsically suspect—Applicant permanently barred from
        reapplying for admission to the practice of law.
  (No. 2014-1555—Submitted February 25, 2015—Decided October 22, 2015.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 563.
                           ___________________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Joseph Victor Libretti Jr. of Cleveland, Ohio, has applied to register
as a candidate for admission to the practice of law in Ohio. A two-person panel of
the Cleveland Metropolitan Bar Association admissions committee interviewed
Libretti on June 6, 2013, made a provisional finding that he possessed the requisite
character, fitness, and moral qualifications for admission to the practice of law, and
recommended that his application be approved.               However, the Board of
Commissioners on Character and Fitness, having held a hearing at which Libretti
testified and having considered Libretti’s supplemental responses to his character
and fitness questionnaire, recommends that Libretti’s registration application be
disapproved and that he be forever barred from reapplying for admission to the
practice of law in Ohio. In support of that recommendation, the board cites
Libretti’s 1992 federal conviction under the “kingpin” statute for his role in
organizing, managing, or supervising a criminal drug enterprise, his involvement
in the sale of “spice”—a mix of shredded plant material and man-made chemicals
that has been touted as a legal alternative to marijuana—following his release from
prison, and his failure to fully disclose certain aspects of his postrelease conduct as
required by the terms of his supervised release and by the application to register as
a candidate for admission to the practice of law in Ohio.
       {¶ 2} Libretti initially objected to the board’s findings of fact and its
recommendation that he be forever precluded from seeking admission to the Ohio
bar but has since conceded that he failed to carry his burden of proving that he
presently possesses the requisite character, fitness, and moral qualifications to
practice law. Thus, the sole issue before this court is whether Libretti should ever
be permitted to reapply as a candidate for admission to the Ohio bar. For the
reasons that follow, we conclude that he should not.
       {¶ 3} As of the time of the board hearing and Libretti’s supplemental
responses to his character and fitness questionnaire, Libretti was expected to




                                          2
                                 January Term, 2015




graduate near the top of his class at the Cleveland Marshall College of Law in
December 2014. More than two dozen character letters demonstrate that he is well
liked by fellow students, professors, attorneys, and both past and present employers,
who describe him as talented, intelligent, and hard working. While it appears that
Libretti may possess an advocate’s skills, his conduct during his supervised release
and throughout this admissions process caused the board to question whether he
has been fully rehabilitated and whether he will ever possess the requisite character,
fitness, and moral qualifications to practice law in Ohio.
          {¶ 4} In 1992, Libretti pleaded guilty to a felony count of engaging in a
continuing criminal enterprise to distribute marijuana and cocaine in violation of
21 U.S.C. 848. Multiple other charges against him were dropped and he was
sentenced to 20 years of imprisonment followed by five years of supervised release.
In early 2008, after serving 16 years, he was released from prison and sent to a
halfway house in Casper, Wyoming. He completed his supervised release in May
2013—approximately 18 months before he was expected to graduate from law
school.
          {¶ 5} Shortly after his release from prison and while he was on supervised
release in Wyoming, Libretti began engaging in morally (if not legally)
questionable conduct involving spice, the man-made marijuana alternative. At
first, he used his credit card to finance the spice business of his roommate—a
convicted drug dealer whom he had met in a halfway house after his release from
prison—and ran the proceeds of that business through his bank account to avoid
having them garnished to satisfy his roommate’s child-support obligations. Libretti
later stepped in to manage the business on a temporary basis when his roommate
went to prison for a probation violation. But shortly after his roommate’s release,
authorities searched the home that the two men shared and seized quantities of
spice, chemicals to manufacture spice, and $7,200 in cash. The following month,
his roommate committed suicide, and Libretti continued his business—selling spice




                                          3
                               SUPREME COURT OF OHIO




and its components to buyers in Wyoming even after he moved to Ohio in August
2010 to attend law school. He also recruited a known methamphetamine dealer to
assist him in the endeavor.
       {¶ 6} The terms and conditions of Libretti’s supervised release required him
to report his income to his probation officer and prohibited him from associating
with persons engaged in criminal activity and with convicted felons. Because his
roommate had set up a trust for the business revenue and advised Libretti that there
was no need to report the income as the money legally belonged to the trust, Libretti
chose not to report his spice income to his probation officer. Although he told his
admissions-committee interviewers that he had fully complied with the terms of his
supervised release, he later admitted that his failure to report the significant income
generated by his spice business and his association with a known methamphetamine
dealer violated those terms.
       {¶ 7} In November 2010, Libretti learned that the United States Drug
Enforcement Administration (“DEA”) had issued a public notice that it would be
scheduling five chemicals used to make spice, including one called JWH-018. He
testified that he set out to liquidate his supply of JWH-018 before the DEA took
action. But three months into his claimed liquidation, he ordered an additional
$17,500 of that substance for a customer only to cancel the order when he learned
that the DEA’s scheduling order was imminent. The next day, March 1, 2011, the
DEA scheduled JWH-018 and four other chemicals as controlled substances,
making it illegal to possess or sell them in the United States.
       {¶ 8} After the DEA order went into effect, Libretti gathered the spice and
the JWH-018 that remained in his possession, packaged them in a U.S. Mail priority
mailing box, and addressed it to his lawyer in Casper, Wyoming. Instead of mailing
the package to his attorney or finding a safe and legal method to dispose of the
chemicals, Libretti placed the package in a storage closet at his Cleveland, Ohio




                                          4
                                January Term, 2015




apartment building. His continued possession of this controlled substance violated
the law and the terms of his supervised release.
       {¶ 9} In late March 2011, Libretti was indicted in Wyoming on a single
count of conspiracy to distribute more than 50 grams of methamphetamine, though
he was later acquitted. After his Cleveland apartment had been searched and he
had instructed his attorney to request immunity, he directed authorities to the box
of spice and JWH-018 that remained in his apartment-building storage closet.
       {¶ 10} Although Libretti repeatedly claimed that his spice business was
completely legal, he did not disclose its existence on his registration application in
response to Question 23C, which asked, “Have you ever been engaged in your own
business or been a director, an officer, a more than five percent shareholder, a
partner or a joint venture [sic] in any business enterprise?”). He did, however,
mention his involvement in an “herbal incense” business during his admissions-
committee interview. But even then, he failed to disclose that he had recruited a
known methamphetamine dealer to distribute his product, had continued to run the
enterprise after his roommate died, had used a trust to disguise income, and had
possessed JWH-018 after it became a controlled substance.
       {¶ 11} Libretti also failed to disclose a 2011 request for immunity on his
registration application in response to Question 20(B), which asked, “Have you
ever been granted immunity from prosecution?” He testified that although he had
requested immunity, he had never received any confirmation that his request had
been granted, and therefore he concluded that no disclosure was required. Given
an April 6, 2011 DEA report stating that the assistant United States attorney had
received approval to grant Libretti immunity with regard to the drug evidence
seized from his Cleveland apartment on March 30, 2011, and Libretti’s “highly
tuned distrust” of prosecutors, law-enforcement personnel, and governmental
agencies, the board did not believe his claimed ignorance. And the supplemental
answers that Libretti submitted in May 2014 to address the immunity issue proved




                                          5
                              SUPREME COURT OF OHIO




to be even less informative than his testimony, which the board deemed “evasive
and not believable.” In the end, the board determined that Libretti’s omissions
throughout the admissions process were deliberate.
        {¶ 12} The board was also struck by what it described as Libretti’s “amoral
viewpoint” regarding his criminal activities and his subsequent spice operation.
One of his admissions-committee interviewers testified that while Libretti
described his conduct as stupid and foolish and recognized the negative impact it
had had on his own life and the lives of his family members, he expressed no real
concern about the harm that his conduct had visited upon the countless others who
were affected by his past criminal activities or his sale of spice.
        {¶ 13} Libretti has also engaged in multiple appeals of virtually all aspects
of his criminal sentence except the statutory minimum prison term and has filed
numerous civil actions challenging various searches and forfeitures of his property.
See United States v. Libretti, 28 Fed.Appx. 754, 756-757 (10th Cir.2001) (noting
Libretti’s persistent challenging of his guilty plea and the forfeiture aspect of his
sentence and citing eight separate cases, including six civil actions, in which he
raised those challenges—not counting the issues immediately before the court or
Libretti’s direct appeal challenging the forfeiture order, which was affirmed in
United States v. Libretti, 38 F.3d 523 (10th Cir.1994), and Libretti v. United States,
516 U.S. 29, 116 S.Ct. 356, 133 L.Ed.2d 271 (1995)). While the board recognized
that an individual is entitled to pursue the vindication of his rights in a court of law,
it believed that Libretti “may have crossed the line into litigiousness,” given that
many of the claims were duplicative and were dismissed, some on res judicata or
collateral-estoppel grounds.     The board found that this pattern of repetitive
litigation did not reflect a person who has respect for the law, but rather a person
who uses it as a weapon to harass others.
                                      Disposition




                                           6
                                January Term, 2015




       {¶ 14} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id. And when an applicant’s background includes a felony conviction,
the applicant bears the burden of proving not only that he is morally fit to practice
law but also that he is fully and completely rehabilitated. In re Application of
Poignon,    132    Ohio    St.3d    395,   2012-Ohio-2915,      972    N.E.2d     580,
¶ 16, citing In re Application of Keita, 74 Ohio St.3d 46, 48, 656 N.E.2d 620 (1995),
citing In re Application of Davis, 38 Ohio St.2d 273, 275, 313 N.E.2d 363 (1974).
       {¶ 15} Gov.Bar R. I(11)(D)(3) provides a nonexhaustive list of factors to be
considered in assessing an applicant’s character and fitness for admission to the
bar.   Among the enumerated factors, the following are relevant here:              (1)
commission or conviction of a felony, (2) failure to provide complete and accurate
information concerning the applicant’s past, (3) false statements, including
omissions, (4) acts involving dishonesty, fraud, deceit, or misrepresentation, and
(5) violation of a court order. See Gov.Bar R. I(11)(D)(3)(a), (g), (h), (i), and (m).
       {¶ 16} Libretti’s criminal record is significant. Although he was charged
with multiple offenses, he pleaded guilty to just one charge after a week of trial.
According to the United States Court of Appeals for the Tenth Circuit, he received
a favorable plea agreement despite what the court described as “overwhelming
evidence of his guilt” and was sentenced to 20 years in prison—the minimum
sentence for the sole offense for which he was convicted. United States v. Libretti,
38 F.3d at 529-530. After serving 16 years in prison for running a criminal drug
enterprise, he engaged in a pattern of conduct that may have been technically legal




                                           7
                               SUPREME COURT OF OHIO




but was morally questionable, that mirrored the conduct that led to his conviction
(though with substances that were apparently legal at the time), and that violated at
least three terms of his court-ordered supervised release. Yet throughout this
proceeding, Libretti has touted the facts that he was never charged with a violation
of his supervised release and that he was “successfully discharged.” In truth, he
violated multiple terms of his supervised release but did not get caught. We expect
more from candidates seeking admission to the bar.
        {¶ 17} Rather than fully disclosing the mistakes that he has made since his
release from prison, Libretti has intentionally concealed and misrepresented them
during every step of the admissions process.
        {¶ 18} While Libretti has acknowledged that his honesty and credibility are
relevant in determining whether he possesses the character and fitness necessary to
practice law, he has also espoused the view that the onus was on the questioner to
ask the right questions before he would give a complete answer. Such a view is the
antithesis of the honesty and candor that the admissions process demands.
        {¶ 19} We find that the conduct identified by the board raises serious
concerns about Libretti’s ability to satisfy at least four of the ten essential eligibility
requirements for the practice of law, including (1) the ability to exercise good
judgment in conducting one’s professional business, (2) the ability to conduct
oneself with a high degree of honesty, integrity, and trustworthiness in all
professional relationships and with respect to all legal obligations, (3) the ability to
conduct oneself with respect for and in accordance with the law and the Ohio Rules
of Professional Conduct, and (4) the ability to conduct oneself professionally and
in a manner that engenders respect for the law and the profession. See Supreme
Court of Ohio, Definitions of Essential Eligibility Requirements for the Practice of
Law,         Requirement          Nos.          3,      4,        5,        and        10,
http://www.supremecourt.ohio.gov/AttySvcs/admissions/pdf/ESSENTIAL_ELIG
IBILITY_REQUREMENTS.pdf.




                                            8
                                  January Term, 2015




          {¶ 20} We have recognized that “[a]n applicant whose honesty and integrity
are intrinsically suspect cannot be admitted to the Ohio bar.” In re Application of
Aboyade,      103    Ohio    St.3d   318,    2004-Ohio-4773,     815     N.E.2d   383,
¶ 16, citing In re Application of Cvammen, 102 Ohio St.3d 13, 2004-Ohio-1584,
806 N.E.2d 498, ¶ 22. For that reason, in Aboyade we permanently denied the
applicant admission to the Ohio bar based on a pattern of dishonest conduct that
included falsification of law-school transcripts, false testimony under oath,
disbarment in another state, and the applicant’s failure to disclose material facts in
her original and supplemental applications. Aboyade at ¶ 10-16. Likewise, in
Cvammen, we forever barred an applicant who gave inconsistent testimony
throughout the admissions process in an effort to explain away questionable
conduct that resulted in his forced resignation from employment. Cvammen at
¶ 18-22. Because we find that Libretti’s ethical infractions are longstanding and
so permeate the admissions process that his honesty and integrity are shown to be
intrinsically suspect, we conclude that we must permanently deny his application
to register as a candidate for admission to the Ohio bar.
          {¶ 21} Accordingly, we overrule Libretti’s objections, adopt the board’s
findings of fact, disapprove Libretti’s pending application, and forever bar him
from reapplying for the privilege of practicing law in this state.
                                                               Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and KENNEDY, JJ.,
concur.
          FRENCH and O’NEILL, JJ., concur in part and dissent in part.
                                 _________________
          FRENCH, J., concurring in part and dissenting in part.
          {¶ 22} Joseph Victor Libretti Jr. concedes that he has not carried his burden
of demonstrating that he presently possesses the requisite character, fitness, and
moral qualifications for admission to the practice of law, and I concur with the




                                            9
                                SUPREME COURT OF OHIO




disapproval of his pending application.        But I respectfully dissent from the
majority’s judgment to forever bar Libretti from reapplying for the privilege of
practicing law in this state.
        {¶ 23} To be sure, Libretti’s record is troubling. It contains a serious felony
conviction, morally questionable participation in and operation of a spice business
following Libretti’s release from prison, concealment of information related to that
business in violation of the terms of his supervised release, and a lack of honesty
and candor with respect to potentially damaging information during the admissions
process. Nevertheless, I cannot agree that Libretti deserves “what is essentially a
death sentence” to the legal career to which he aspires. In re Application of
Corrigan, 47 Ohio St.3d 32, 37, 546 N.E.2d 1315 (1989) (Sweeney, J., dissenting).
        {¶ 24} A prior felony conviction does not necessarily demonstrate that an
applicant lacks the present moral character necessary to practice law, In re
Application of Poignon, 132 Ohio St.3d 395, 2012-Ohio-2915, 972 N.E.2d 580,
¶ 16, let alone that the applicant will never possess the necessary character, see In
re Application of Davis, 61 Ohio St.2d 371, 403 N.E.2d 189 (1980) (approving,
over the recommendation of the Board of Commissioners on Character and Fitness,
an applicant who had been convicted of a felony). An applicant with a prior felony
conviction, however, bears the additional burden of proving full and complete
rehabilitation. Poignon at ¶ 16, citing In re Application of Keita, 74 Ohio St.3d 46,
48, 656 N.E.2d 620 (1995), citing In re Application of Davis, 38 Ohio St.2d 273,
275, 313 N.E.2d 363 (1974). That rule manifests the common belief that a person
who has committed bad acts in the past may be rehabilitated to the extent necessary
to engage in the practice of law. Imposing a permanent bar upon Libretti because
he has not yet demonstrated complete rehabilitation and because he does not
presently possess the requisite character, fitness, and moral qualifications is
antithetical to that belief.




                                          10
                                 January Term, 2015




       {¶ 25} Libretti’s postrelease conduct and lack of candor during the
admissions process weigh against a finding that Libretti is fully and completely
rehabilitated. They also independently weigh against a finding that he presently
possesses the requisite character, fitness, and moral qualifications for admission to
the bar. As with a felony conviction, however, dishonesty during the admissions
process does not necessarily require permanent denial of the opportunity to apply
for bar admission.      Even where an applicant’s record includes both prior
convictions and instances of dishonesty and deceit in the admissions process, we
have permitted reapplication after a specified period and, in some instances, upon
compliance with stated conditions. See In re Application of Worthy, 136 Ohio St.3d
142, 2013-Ohio-3018, 991 N.E.2d 1131, ¶ 9, 14; In re Application of Corrigan, 123
Ohio St.3d 173, 2009-Ohio-4183, 915 N.E.2d 300, ¶ 9, 13, 17.
       {¶ 26} We have declined to impose a draconian, permanent bar to
admission when we have not been persuaded that the applicant “completely lacks
rehabilitation potential.” In re Application of Holzhauser, 66 Ohio St.3d 43, 46,
607 N.E.2d 833 (1993); see also In re Application of Clark, 135 Ohio St.3d 252,
2013-Ohio-732, 985 N.E.2d 1266, ¶ 14 (finding a “glimmer of hope” that the
applicant could mature and learn from past mistakes, based on “belated candor in
acknowledging his struggle to be honest”).
       {¶ 27} Here, Libretti has accepted responsibility for the criminal conduct
that led to his lengthy prison sentence and has been open with law-school
classmates, professors, and employers about that conduct and its consequences. He
has spoken publicly about his past to lawyers and judges and has served as a
presenter at anti-drug and health-awareness programs.            Libretti has also
acknowledged, albeit belatedly, his lack of honesty in the admissions process and
admits that he should have been open and candid about his spice business. While
Libretti’s acknowledgment of his shortcomings in no way undermines their
seriousness, it does indicate the capacity for rehabilitation.




                                          11
                             SUPREME COURT OF OHIO




       {¶ 28} In determining whether Libretti might one day prove that he
possesses the necessary qualities for admission to the bar, we should not downplay
Libretti’s stellar academic performance and the numerous endorsements of his
ethical and professional conduct in the workplace that appear in the record. An
applicant’s performance in past and current professional endeavors, including his
performance in academic pursuits and ability to function in a work environment, is
highly probative of the ability to function honestly and effectively in the practice
of law. Davis, 61 Ohio St.2d at 374, 403 N.E.2d 189. The record here contains
supportive letters from Libretti’s classmates, professors, and past and present
employers. Of particular note, eight attorneys from the Cuyahoga County Public
Defender’s Office have filed an amicus brief praising Libretti’s judgment, work
ethic, and enthusiasm for the office’s work. When the amicus brief was filed,
Libretti had served as an intern in the public defender’s office for over 18 months,
and that office has agreed to continue supervising Libretti as a law clerk to further
oversee his professional development. Letters from Libretti’s supervising attorneys
commend his commitment, high ethical standards, and passion and respect for the
law and individual constitutional rights, as well as his special understanding of and
compassion for the office’s clients. In my view, the record supports the possibility
that with additional time, Libretti may be able to prove that he has the necessary
attributes to engage in the practice of law.
       {¶ 29} The denial of Libretti’s pending application, with an allowance that
he be permitted to apply for the 2017 bar examination, would adequately protect
the public and the integrity of the legal profession while not forever slamming the
doors of that profession in the face of a potential asset to the Ohio bar. Of course,
Libretti would still face a high hurdle in satisfying the character and fitness
requirements upon reapplication, given the evidence weighing against him. It may
be that in light of his past behavior, Libretti is never able to produce clear and
convincing evidence that he is qualified to be a member of the Ohio bar. But in




                                          12
                                   January Term, 2015




weighing his acknowledged past transgressions against the demonstrated
dedication, academic success, and professional workplace conduct that Libretti has
demonstrated in recent years, I cannot agree that this court should forever deny him
the opportunity to meet that burden.
        {¶ 30} For these reasons, I would deny Libretti’s application but allow him
to apply to take the July 2017 bar examination. Accordingly, I concur in part and
dissent in part.
        O’NEILL, J., concurs in the foregoing opinion.
                                   _________________
        Deborah Zaccaro Hoffman, for applicant.
        Paul G. Crist, for the Cleveland Metropolitan Bar Association.
        James F. Lentz, for amici curiae Citizens’ Institute for Law and Public
Policy and CURE-Ohio, in support of applicant.
        Robert J. Wall, for amicus curiae Ohio Justice & Policy Center, in support
of applicant.
        Robert L. Tobik, John T. Martin, Erica Cunliffe, Jeffrey M. Gamso, Linda
Hricko, Paul Kuzmins, Christopher Scott Maher, and Cullen Sweeney, as amici
curiae, in support of applicant.
        Pamela Daiker-Middaugh, Avery Friedman, C. Timothy Murphy, Amy
Hollaway, Carole Heyward, Doron Kalir, Kenneth Kowalski, Stephen Lazarus,
Kevin O’Neill, John Plecnik, Peter Sayegh, Daniel Dropko, Joseph Buckley,
Christopher Maher, and Dennis Terez, as amici curiae, in support of applicant.
                                   _________________




                                           13